RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.
 
Claims 1 and 3-12 are pending in the application. Amendments to the claims filed on 10/04/2021 have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1, 4, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (U.S. App. Pub. No. 2009/0098381) in view of Fukazawa et al. (U.S. App. Pub. No. 2011/0020648).
Regarding claim 1, Nakayama et al. teaches capsular fine particles comprising an olefin polymer including vinyl containing monomers in the form of a layer surrounding an inner region. (Abstract and par. [0033] and [0040]). Nakayama et al. further teaches that the olefin polymer includes functional groups which may include phosphorus containing groups. (par. [0018]). The content of the functional groups is 0.01 to 20 per 1000 carbons. (par. [0019]). The upper limit of this range means that there would be 20 phosphorus atoms for 1000 CH2 and CH3 groups which is equivalent to about 4.5% by mass of the polymer material. Nakayama et al. further teaches that the olefin polymer may include reactive functional groups including epoxy groups. (par. [0036]).
Nakayama et al. does not teach that the polymer layer is crosslinked.
Fukazawa et al. teaches hollow polymer particles which comprise a water soluble monomer and water insoluble monomer and having a shell thickness of 5 to 80 nm. (Abstract). Fukazawa et al. teaches that the water soluble monomers may include acrylate type polymers and the insoluble types are generally vinyl based monomers (par. [0052]-[0061]). Fukazawa et al. teaches that preferably the water soluble monomers include cyclic ether structures (i.e. epoxy) and that the copolymer may be crosslinked for the purpose of enhancing the strength of the shell as well as improving the stability of the hollow polymer particles. (par. [0055]).
It would have obvious to one of ordinary skill in the art to crosslink the shell of the particles of Nakayama et al. 
One of ordinary skill in the art would have found it obvious to crosslink the shell of the particles of Nakayama et al. for the purpose of improving the strength of the shell and the stability of the particles, as disclosed in Fukazawa et al.

Regarding claim 4, the olefin resin may include silicon atoms and would therefore meet the limitation of “organic-inorganic hybrid vinyl-based resin” as presently claimed. (par. [0018]).
Regarding claim 7, the particles may be present as a dispersion. (par. [0277]).
Regarding claims 8-9, the particles may be used as an additive as a coating material. (par. [0003] and [0216]). The film containing the particles would be referred to as “heat-insulating” due to the hollow nature of the particles.
Regarding claim 11, Nakayama et al. teaches that the ratio of outer diameter to inner diameter (L/M) for the particles is in the range of 1.1 to 6.0. (Abstract). Inner diameter refers to the voided area of the particle and outer diameter includes the inner diameter and shell thickness. (par. [0040]). The void ratio would therefore be 100 x (1/6) to 100 x (1/1.1) which is 16 to 90%.
Regarding claim 12, Nakayama et al. further explicitly teaches that the functional groups in the olefin polymer may include sulfur containing groups and that the functional groups may be used together (“one or more functional groups”). (par. [0018]). The upper limit of this range means that there would be 20 sulfur atoms (when thiol is the functional group, par. [0048]) for 1000 CH2 groups which is equivalent to about 4.5% by mass of the polymer material. 

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (U.S. App. Pub. No. 2009/0098381) in view of Fukazawa et al. (U.S. App. Pub. No. 2011/0020648), further in view of Morita et al. (JP 2010-84017).
Nakayama and Fukazwa et al. are relied upon as described in the rejection of claim 1, above.
Regarding claim 6, Nakayama et al. does not teach the use of a silane material surface treating the particles therein such that the absorbance ratio is within the range of claim 3.
Morita et al. teaches organic-inorganic hybrid particles which are used as fillers in coating compositions (Title and par.[0001]) wherein the particles are surface treated with a silane material (par. [0023]) including silanes having methacryloyl groups, including structures which would meet the limitations of claim 6. (par. [0028]). 
It would have been obvious to one of ordinary skill in the art to treat the surface of the particles of Nakayama et al. with a silane radical as disclosed in Morita et al.
One of ordinary skill in the art would have found it obvious to treat the surface of the particles of Nakayama et al. with a silane material as disclosed in Morita et al. for the purpose of improving the dispersibility of the particles in a solvent and resin material.

With respect to the limitations of claim 3, Morita et al. teaches that the goal of the surface treatment is to improve the dispersibility of the particles in a solvent and coating binder is improved (par. [0024]) and that the treatment is preferably 0.1 to 30 parts by weight with respect to the content of the resin particles. (par. [0023]). The specification of the present invention indicates that the claimed absorbance ratio is a measurement of the incorporation of the radical reactive group into the resin of the particles and that the range results in improved dispersibility of the claimed particles. (Specification, par. [0009]). Thus, while Morita et al. does not explicitly teach the claimed absorbance ratio as a measurement of dispersibility as claimed, because the reference is concerned with controlling the dispersibility of the particles by adjusting the amount of silane incorporated within the resin particles, one of ordinary skill in the art would have found it obvious to optimize the dispersibility of the particles by routing experimentation which would result in obtaining the claimed absorbance ratio range.

With respect to claim 5, Morita et al. teaches using particles having diameters of 10 to 100 nm for the purposes of adjusting the handling and smoothness of a coating composition containing the particles. (par. [0015]). 
It would have been obvious to one of ordinary skill in the art to adjust the particle size of Nakayama et al. to be within the range disclosed in Morita et al.
One of ordinary skill in the art would have found it obvious to have a particle diameter of 10 to 100nm for the purpose of forming a coating composition containing the nanoparticles for use as an antireflection film and wherein the particle dimensions allows for improved handling and film smoothness as disclosed in Morita et al.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (U.S. App. Pub. No. 2009/0098381) in view of Fukazawa et al. (U.S. App. Pub. No. 2011/0020648), further in view of Chasser et al. (U.S. App. Pub. No. 2009/0078156).
Nakayama and Fukazawa et al. is relied upon as described in the rejection of claim 1, above.
Nakayama et al. does not teach a bending resistance test such that cracking only occurs using a mandrel diameter of 8 mm or less.
Chasser et al. teaches a curable coating composition which may include hollow particles therein (Abstract and par. [0027]) and which is resistant to cracking (par. [0069]) such that cracking does not occur until 3 or 4 mm is used. (Table 12). Chasser et al. teaches that a cracking resistance for coating compositions in advantageous when using flexible substrate materials intended to be coated. (par. [0005]).
It would have been obvious to one of ordinary skill in the art to select a curable coating composition that has high bending resistance such that it would be resistant to cracking on a mandrel of a specific diameter.
One of ordinary skill in the art would have found it obvious to optimize the bending resistance of the coating composition in order to be able to apply coatings to flexible substrates which are typically flexible and would therefore cause deformation of the coating material. (see Chasser et al. at par. [0005]).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 10/04/2021 regarding the 35 U.S.C. § rejections made of record in the office action mailed on 06/03/2021 have been carefully considered but are deemed unpersuasive.
Applicant argues that the newly included limitations are not disclosed in the Nakayama et al. reference. The Examiner disagrees. Nakayama et al. teaches in par. [0018] that inclusion of functional groups in the vinyl containing polymer including phosphorus containing groups, as claimed. Applicant argues that the inventive examples in the reference do not teach the inclusion of phosphate groups therein. However, a prior art reference is relevant for all they contain (see MPEP 2123) and while the examples of the reference may not specifically teach the inclusion of phosphate containing functional groups, the broad disclosure of phosphorus containing groups in par. [0018] is sufficient to meet the limitations as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/22/2021